—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered January 22, 1997, convicting defendant, after a jury *164trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly declined to instruct the jury on the defense of agency since there is no reasonable view of the evidence that supports a finding that defendant was acting only on behalf of the buyer, with whom defendant had no relationship (see, People v Herring, 83 NY2d 780). Throughout the incident, defendant’s behavior was that of "one associated with the drug operation. This was further supported by the conduct of the other persons with whom defendant was charged with acting in concert.
The court correctly denied defendant’s challenge for cause to a prospective juror who stated that he had a friendship with the District Attorney and certain FBI agents. There was no showing that the relationship with the District Attorney was likely to have precluded the juror from rendering an impartial verdict (see, CPL 270.20 [1] [c]), particularly where the juror expressly stated that he would be impartial and render a verdict based solely on the evidence (see, People v Colon, 71 NY2d 410, 418-419, cert denied 487 US 1239). Concur — Sullivan, P. J., Rosenberger, Nardelli, Ellerin and Wallach, JJ.